Citation Nr: 0401011	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  95-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether chronic maxillary sinusitis and atrophic rhinitis 
warrant separate disability ratings?  

2.  Entitlement to a higher, separate evaluation for chronic 
maxillary sinusitis.  

3.  Entitlement to a higher, separate evaluation for atrophic 
rhinitis.  

4.  Entitlement to an evaluation in excess 10 percent for 
left wrist carpal tunnel syndrome, prior to January 26, 1998.

5.  Entitlement to an increased evaluation for left wrist 
carpal tunnel syndrome, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased rating for residuals of an 
excision of an epidermoid cyst of the right heel, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for residuals of a 
left radius fracture with traumatic arthritis and painful 
motion, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1994 and September 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  In the March 1994 rating decision, the RO 
denied entitlement to increased ratings for left wrist carpal 
tunnel syndrome; residuals of an excision of a right heel 
epidermoid cyst; chronic maxillary sinusitis; and residuals 
of a fracture of the left radius with traumatic arthritis.  
At that time, each of the service-connected disabilities was 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal to the Board.

In a September 1998 rating action, the RO increased the 
evaluation for left wrist carpal tunnel syndrome to 20 
percent.  Because this increase does not represent the 
maximum available ratings for the disability, the claim 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

In the September 1999 rating action, notwithstanding the 
above, the RO denied, as not well grounded, a claim of 
entitlement to service connection for sinusitis.  In that 
same rating action, the RO held that the service-connected 
disability was atrophic rhinitis, and "confirmed and 
continued" the 10 percent evaluation for rhinitis.  The 
veteran appealed.  In light of the foregoing, as well as the 
following decision dismissing the claim for service 
connection for sinusitis on the basis that service connection 
for that disability may not legally be severed, the Board in 
a September 2000 decision recharacterized the issues on 
appeal as entitlement to an increased rating for chronic 
maxillary sinusitis and atrophic rhinitis.  The Board then 
remanded all issues.  All the disabilities for which 
increased ratings were then claimed and for which claims were 
then on appeal remain on appeal.  

In January 2003, the RO granted a single 30 percent 
evaluation for chronic maxillary sinusitis and atrophic 
rhinitis, effective from May 26, 1992.  

As noted in September 2000, the veteran has reported that he 
suffers from a hip disability due to his service-connected 
right heel disability.  This issue, however, is not currently 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's maxillary sinusitis affects the maxillary 
sinuses, with symptoms including headaches and facial pain.

2.  The veteran's atrophic rhinitis affects the nasal 
structures, with symptoms including nasal blockage.  

3.  Symptoms caused by rhinitis and sinusitis do not overlap.



CONCLUSION OF LAW

The veteran's service-connected maxillary sinusitis and 
atrophic rhinitis are separate disabilities, and warrant 
separate evaluations.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6513 (1995); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.97, Diagnostic Codes 
6513, 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA is 
applicable to this case.

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence not previously provided to VA, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence he must 
provide, and what evidence VA will attempt to obtain on 
behalf of the claimant.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, because recognition of the veteran's maxillary 
sinusitis and atrophic rhinitis as two separate disabilities, 
warranting separate ratings, is the only issue addressed by 
this decision, and as the decision is fully favorable, there 
is no reasonable possibility that additional development will 
further the claim as to that issue.  Hence, no additional 
development pursuant to the VCAA is required prior to 
adjudication of the issue adjudicated herein.  

Merits-Based Analysis - Claim for Separate Disability 
Evaluations

In a May 2003 statement, the veteran, in pertinent part, 
contended that his service-connected maxillary sinusitis and 
atrophic rhinitis should be separately rated because they 
were distinct disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2003).  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14  
(2003).  The provisions of 38 C.F.R. § 4.14 do not, however, 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) held in Esteban v. Brown, 6 Vet. App. 
259 (1994), that if the symptoms for any one condition are 
not duplicative or overlapping with the symptoms of the other 
conditions, separate ratings are appropriate. 

In this case, the VA medical examiner who reviewed the claims 
folders and examined the appellant in March 2003 concurred 
with Dr. R. Wayne Williams, a private treating physician, 
that the claimant had two distinct disorders, one involving 
the maxillary sinus, the other the nasal passages.  As the VA 
examiner explained, the veteran's rhinitis was chronic and 
persistent, and caused significant atrophy or thinning of the 
nasal mucosa, with associated excessive drainage and crust 
formation.  The rhinitis was characterized by current or past 
nasal blockage and nasal collapse, wholly or partially 
precluding air passage through the nose.  The record reflects 
that in recent years the veteran underwent two intranasal 
surgeries in attempts to ameliorate symptom of his atrophic 
rhinitis.  

In contrast, the veteran sinusitis was intermittent, 
frequently secondary to flare-up of his intranasal symptoms, 
and was manifested by headaches, sinus pain and congestion of 
the maxillary sinuses.  

The Diagnostic Code rating criteria applicable to chronic 
maxillary sinusitis and atrophic rhinitis are distinct under 
both current and prior rating criteria for these disorders.  
The Board notes that VA amended the rating criteria for 
diseases of the nose, sinuses and throat during the pendency 
of the veteran's appeal.  See 38 C.F.R. 4.97 (2003).  
Therefore, before the effective date, the Board may apply 
only the previous versions of the rating criteria for each 
disorder.  The veteran's atrophic rhinitis is appropriately 
ratable as allergic rhinitis. 

Under the old criteria for sinusitis, a 10 percent evaluation 
was warranted for sinusitis when it is moderate, with 
discharge or crusting or scabbing, infrequent headaches. A 30 
percent evaluation is warranted when it is severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation, the maximum schedular 
rating, is warranted when postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97 DC 6513 (1995).

Under the old criteria for rhinitis, contemplated under 
Diagnostic Code 6501, a 10 percent rating was assigned for 
rhinitis causing definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent rating applied where 
the evidence demonstrated moderate crusting and ozena and 
atrophic changes.  38 C.F.R. § 4.97, DC 6501 (1995).

Under the new criteria for sinusitis, a 10 percent evaluation 
is warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 38 
C.F.R. 4.97, Diagnostic Code 6513.  An incapacitating episode 
of sinusitis as one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97 DC 6513 (2003).

Under the new criteria for allergic rhinitis, covered under 
Diagnostic Code 6522, a 10 percent rating is warranted where 
there are no polyps, but there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side. A 30 percent disability evaluation 
is for application where the evidence demonstrates polyps.  
38 C.F.R. § 4.97 DC 6522 (2003).

Thus, under both current and prior rating schedules rhinitis 
and sinusitis are rated based on symptom criteria that are 
from that of the other.  38 C.F.R. §  4.97 (1995 and 2003).  

Hence, based on symptoms ratable under different criteria, 
the Board finds that the preponderance of the evidence is to 
the effect that the veteran's atrophic rhinitis and maxillary 
sinusitis are separate entities for rating purposes, to be 
rated separately.  


ORDER

The veteran's service-connected maxillary sinusitis and 
allergic rhinitis are separate disabilities, to be rated 
separately.  


REMAND

As noted in the body of the decision above, the VCAA 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Alas, the veteran has yet to be 
afforded adequate notice of the VCAA as applicable to his 
appealed claims.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hence, a remand for this purpose is necessary.  In 
particular the veteran must be afforded specific notice of 
the evidence and information needed to substantiate the 
claim, specific notice of what portion of that evidence the 
veteran must secure, and specific notice what portion of that 
evidence VA will secure.  Charles v. Principi, 16 Vet. App. 
370 (2002).   
 
In a November 2000 statement filed in response to a September 
2000 RO development letter, the veteran stated that his 
claims folders do not include records of VA treatment from VA 
Medical Centers (VAMCs) in Salem and Durham, North Carolina, 
and the VA satellite clinic in Danville, Virginia.  He also 
stated that he had not been treated by private physicians 
Williams, Greenberg, or Overcash since January 1999, so 
records from those physicians need not be obtained.  He 
stated that his service representative had already requested 
medical records from February 1999 from Dr. Henderson.  He 
added that Dr. Weissman was dead and records from him were 
accordingly not available.  

The RO received records from Michael Canavan, M.D., in 
November 2001.  The veteran should notify the RO if he has 
received treatment from Dr. Canavan since November 2001 so 
that the most recent treatment records are available for 
consideration.  

Recently, records were received from the Durham, North 
Carolina VAMC for treatment dates from January 1998 to 
September 2000.  Records from the Salem, North Carolina VAMC 
and the Danville, Virginia Satellite Clinic were obtained for 
the treatment period from September 1998 to June 2001.  In 
order to properly evaluation the full nature of the veteran's 
claimed disorders, any records from these facilities dated 
since 1994 should be obtained and associated with the claims 
folders.  

The Board notes that a thorough VA examination for all 
claimed disorders was conducted in March 2002 by an examiner 
also reviewed the claims folders.   Further examination may, 
however, be necessary to properly evaluate the veteran's 
sinusitis and rhinitis prior to assignment of a separate 
rating for each disorder by the RO.  The decision whether an 
examination is in order is left to the discretion of the RO, 
based on their initial review of additional obtained records 
of treatment.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claims of entitlement to 
increased ratings for chronic 
maxillary sinusitis and atrophic 
rhinitis based on both current and 
prior rating criteria.  Also notify 
him of evidence necessary to 
substantiate his claims of 
entitlement to increased ratings for 
left wrist carpal tunnel syndrome 
(above 10 percent for the period 
prior to January 26, 1998, and above 
20 percent for the period since), 
residuals of excision of an 
epidermoid cyst of the right heel, 
and residuals of a left radius 
fracture with traumatic arthritis.  
The RO must notify the veteran what 
evidence is necessary to substantiate 
the claim, what precise portion of 
that evidence the appellant himself 
must submit, and what precise portion 
VA is responsible for securing.  The 
RO should emphasize to the veteran 
that he is ultimately responsible to 
provide the necessary evidence.  VA 
will, however, make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if he 
identifies the custodians thereof.  
VA must notify him of evidence he 
identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.  38 U.S.C.A. § 
5103A.  

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims 
folders.  He should provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  The 
RO should attempt to obtain any 
indicated records, and should 
associate with the claims folders all 
records and responses received.  
Toward this end, the RO should obtain 
all records of treatment dated since 
November 2001 from Dr. Michael 
Canavan.  Also, as discussed in the 
body of this remand, the RO must 
obtain all VA medical records not yet 
obtained from VAMCs in Durham and 
Salem, North Carolina, and from the 
VA satellite clinic in Danville, 
Virginia dated since June 2001.  

3.  Thereafter, and following any 
other appropriate development, 
including any necessary additional 
examination for sinusitis and 
rhinitis, the RO should readjudicate 
the remaining claims.  If any 
determination remains to any extent 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



